NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 RAYMOND ALVANDI,                                No.    15-56070

                 Plaintiff-Appellant,            D.C. No.
                                                 2:14-cv-04379-DSF-AJW
   v.

 FIDELITY CAPITAL HOLDINGS, INC., a              MEMORANDUM*
 California corporation,

                 Defendant,

 and

 EXPERIAN INFORMATION
 SOLUTIONS, INC., an Ohio corporation,

                 Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted February 9, 2017**
                              Pasadena, California

Before: SCHROEDER, PREGERSON, and MURGUIA, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Raymond Alvandi appeals from the district court’s grant of

summary judgment in favor of Defendant Experian Information Solutions, Inc.

(“Experian”) on Alvandi’s claims that Experian violated the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. § 1681 et seq. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      We review de novo the district court’s grant of summary judgment. Szajer v.

City of Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011). The Court must determine,

viewing the evidence in the light most favorable to the non-moving party, whether

there are any genuine issues of material fact and whether the district court correctly

applied the relevant substantive law. See Olsen v. Idaho State Bd. of Med., 363

F.3d 916, 922 (9th Cir. 2004).

      Liability under Alvandi’s FCRA claims requires a prima facie showing of

inaccurate reporting. See Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890

(9th Cir. 2010). Here, Alvandi raises multiple theories as to why his Experian

credit reports were inaccurate. To the extent Alvandi argues that his Experian

credit reports were inaccurate because they reported a debt that he was not legally

obligated to pay or a debt that contained charges not permitted by law, these

challenges are insufficient to establish that the reports were inaccurate within the

                                          2
meaning of the FCRA. Id. at 892 (holding that FCRA claims against credit

reporting agencies “are not the proper vehicle for collaterally attacking the legal

validity of consumer debts”). To the extent Alvandi raises new theories as to why

his Experian credit reports were inaccurate in response to Experian’s summary

judgment motion, and these theories were not pled in Alvandi’s complaint, the

Court concludes that these belated theories lack merit and are insufficient to defeat

Experian’s motion for summary judgment. See Wasco Prods., Inc. v. Southwall

Techs., Inc., 435 F.3d 989, 992 (9th Cir. 2006) (“Simply put, summary judgment is

not a procedural second chance to flesh out inadequate pleadings.”).

      AFFIRMED.




                                          3